Name: Commission Regulation (EEC) No 620/86 of 28 February 1986 fixing, for 1986, an initial quota for imports into Portugal of certain eggs in shell falling within Common Customs Tariff subheading 04.05 1 I b) from the Community as constituted at 31 December 1985 and laying down certain detailed rules for applying Council Regulation (EEC) No 493/86
 Type: Regulation
 Subject Matter: tariff policy;  Europe;  animal product
 Date Published: nan

 No L 58/54 Official Journal of the European Communities 1.3.86 COMMISSION REGULATION (EEC) No 620/86 of 28 February 1986 fixing, for 1986, an initial quota for imports into Portugal of certain eggs in shell falling within Common Customs Tariff subheading 04.05 lib) from the Community as constituted at 31 December 1985 and laying down certain detailed rules for applying Council Regulation (EEC) No 493/86 HAS ADOPTED THIS REGULATION : Article 1 1 . Until 31 December 1987 , the Portuguese Republic may maintain quantitative restrictions on imports of eggs in shell falling within subheading 04.05 A I b) of the Common Customs Tariff from the Community as constituted at 31 December 1985 . 2 . The quantitative restriction referred to in paragraph 1 shall consist of an annual quota opened without dis ­ crimination between economic operators . 3 . The initial quota for 1986 shall be 1 330 tonnes . For the period 1 March to 31 December 1986 , the quota shall be reduced by one-sixth . 4. The quota referred to in this Article shall be applied in accordance with the provisions of Article 269 (2) (c) and (d) of the Act of Accession . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community , Having regard to the Act of Accession of Spain and Portugal and, in particular, Article 257 ( 1 ) thereof, Having regard to Council Regulation (EEC) No 493/86 of 25 February 1986 fixing, for 1986 , the initial quotas applicable to Portuguese imports from the Community as constituted at 31 December 1985 of certain products in the eggs and poultrymeat sectors ('), and, in parti ­ cular, Article 2 thereof, Whereas , as a result of an error of substance , the correc ­ tion of which is being considered, the Act of Accession does not provide for the application of quantitative res ­ trictions on imports into Portugal of products falling within Common Customs Tariff subheading 04.05 A I b) from the Community as constituted at 31 Decem ­ ber 1985 ; whereas, given that the imports in question were prohibited under the system in force in Portugal before 1 March 1986 , such restrictions are necessary in order to arrive smoothly and gradually at the introduc ­ tion , at the beginning of the second stage, of the arrangements which are provided for in the market organization concerned and which are based on the principle of the freedom to import ; whereas , pending the correction referred to above, the transitional measures should therefore include the application of quantitative restrictions in respect of the products in question ; whereas the criteria specified in Article 269 of the Act of Accession are suitable for calculating the volume of the said quantitative restrictions , and prod ­ uce a quota fixed in the light of the criterion relating to Portuguese production ; Whereas to ensure proper management of the quotas , applications for import authorizations should be sub ­ ject to the lodging of a security ; Whereas provision should be made for Portugal to communicate information to the Commission on the application of the quotas ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Poultrymeat and Eggs , Article 2 1 . The Portuguese authorities shall issue import authorizations for the products specified in Article 1 of this Regulation and Regulation (EEC) No 493/86 so as to ensure a fair allocation of the available quantity between the applicants . 2 . Applications for import authorizations shall be subject to the lodging of a security, which shall be released under the conditions defined by the Portuguese authorities once the goods have been effec ­ tively imported . Article 3 1 . The Portuguese authorities shall communicate to the Commission the measures which they adopt for the application of Article 2 . 2 . They shall transmit, not later than the 15th of each month, the following information on import authoriza ­ tions issued in the preceding month :(  ) OJ No L 54,1 . 3 . 1986 , p. 31 . 1 . 3 . 86 Official Journal of the European Communities No L 58/55  the quantities covered by the import authorizations issued, by country of provenance,  the quantities imported, by country of provenance, Article 4 This Regulation shall enter into force on 1 March 1986 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 28 February 1986 . For the Commission Frans ANDR1ESSEN Vice-President